Title: From James Madison to John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 10 March 1815
From: Madison, James
To: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench


                    
                        [10 March 1815]
                    
                    For carrying into execution the act of Congress entitled “An Act making appropriations for repairing or rebuilding the public buildings within the City of Washington,” I do hereby authorize you, or any two of you, to borrow, with the approbation of the President of the United States, such sums of money as may be necessary, within the limit, and to be applied to the objects of the appropriation made by the said act; to engage a proper Architect or architects; to make such other contracts, and in general to make such regulations and arrangements, in relation to the work to be done; and to give such attentions to the progress and manner thereof as may be necessary to its expeditious, economical, and advantageous completion; subject to the directions of the President in cases wherein the same may be given.
                    In compensation for the services to be rendered whilst employed in this trust, you will be entitled to receive, each of you, at the rate of one thousand six hundred dolla[r]s per annum.
                    Given under my hand at the City of Washington on the tenth day of March in the year one thousand eight hundred and fifteen.
                    
                        
                            James Madison
                        
                    
                